EXHIBIT 10(o)

 

CUMMINS INC.

2006 EXECUTIVE RETENTION PLAN

 (Effective as of January 1, 2006)

 

The Board of Directors of Cummins Inc. (the “Company”) has determined that it is
in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of its executives, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined below)
of the Company. The Board of Directors (the “Board”) believes it is imperative
to diminish the inevitable distraction of the executives by virtue of the
personal uncertainties and risks created by a pending or threatened Change of
Control and to encourage the executives’ full attention and dedication to the
Company currently and in the event of any threatened or pending Change of
Control, and to provide the executives with updated compensation and benefits
arrangements upon a Change of Control which ensure that the compensation and
benefits expectations of the executives will be satisfied and which are
competitive with those of other major U.S. industrial corporations. In order to
accomplish these objectives, the Board has caused the Company to adopt this
Cummins Inc. 2006 Executive Retention Plan (the “Plan”).

 

This Plan is in addition to but separate and distinct from and does not
supersede or amend the Company’s Key Employee Compensation Protection Plan,
effective as of April 3, 1984 (the “1984 Plan”). Therefore, in the event of a
Change of Control, amounts are payable under the terms of the 1984 Plan and this
Plan. This Plan does, however, supersede any other severance pay or salary
continuance plan or program adopted by the Company to retain and protect its
employees in the event of a Change of Control, specifically including the
“Cummins Engine Company, Inc. Executive Retention Plan”, effective October 10,
1995, as amended.

 

1.             Definitions. In addition to other terms defined elsewhere herein,
the following terms shall have the following meanings, such meanings to be
equally applicable to both the singular and plural forms of the terms defined.

 

(a)           “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by, controls or is under common control with, the Company and/or
(ii) any entity in which the Company has a significant equity interest, in
either case as determined by the Board.

 

--------------------------------------------------------------------------------


 

(b)           “Bonus Payment” means, in the case of an Officer or a Key
Employee, one annual bonus payment in the amount of the Participant’s Target
Bonus payment as calculated under, and payable at the times contemplated in, the
Company’s Target Bonus Plan (“Bonus Plan”) in effect prior to the Change of
Control and adjusted as provided in the next sentence. In making the
calculations under the Bonus Plan, the Participant’s “Base Salary” (as defined
therein) shall be the annual rate in effect immediately prior to the date of
Termination or the effective date of the Change of Control, whichever is higher,
and the applicable “Bonus Factor” (as defined therein) in each case shall be 1.0
without regard to the Company’s actual performance under the performance
measures during the measurement period.

 

(c)           “Change of Control” means the occurrence of any of the following:
(i) there shall be consummated (A) any merger, consolidation, statutory share
exchange or similar form of corporate transaction involving (x) the Company or
(y) any of its Subsidiaries, but in the case of this clause (y) only if Company
Voting Securities (as defined below) are issued or issuable (each of the events
referred to in this clause (A) being hereinafter referred to as a
“Reorganization”) or (B) the sale or other disposition of all or substantially
all the assets of the Company to an entity that is not an Affiliate (a “Sale”)
if such Reorganization or Sale requires the approval of the Company’s
stockholders under the law of the Company’s jurisdiction of organization
(whether such approval is required for such Reorganization or Sale or for the
issuance of securities of the Company in such Reorganization or Sale), unless,
immediately following such Reorganization or Sale, all or substantially all the
individuals and entities who were the “beneficial owners” (as such term is
defined in Rule 13d-3 under the Exchange Act (or a successor rule thereto)) of
the Company’s shares or other securities eligible to vote for the election of
the Board (“Company Voting Securities”) outstanding immediately prior to the
consummation of such Reorganization or Sale beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities of the corporation resulting from such Reorganization or Sale
(including, without limitation, a corporation that as a result of such
transaction owns the Company or all or substantially all the Company’s assets
either directly or through one or more subsidiaries) (the “Continuing
Corporation”) in substantially the same proportions as their ownership,
immediately prior to the consummation of such

 

2

--------------------------------------------------------------------------------


 

Reorganization or Sale, of the outstanding Company Voting Securities (excluding
any outstanding voting securities of the Continuing Corporation that such
beneficial owners hold immediately following the consummation of the
Reorganization or Sale as a result of their ownership prior to such consummation
of voting securities of any company or other entity involved in or forming part
of such Reorganization or Sale other than the Company); (ii) the stockholders of
the Company shall approve any plan or proposal for the complete liquidation or
dissolution of the Company, or (iii) any ‘person’ (as such term is used in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the ‘Exchange Act’)) (each a “Person”), other than (A) the Company, (B)
a Subsidiary, (C) any employee benefit plan sponsored by the Company or an
Affiliate or (D) a company owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company, shall become the beneficial owners (within the meaning of Rule
13d-3 under the Exchange Act) of securities of the Company representing 25% or
more of the combined voting power of the Company’s then outstanding securities
ordinarily (and apart from rights accruing in special circumstances) having the
right to vote in the election of directors, as a result of a tender or exchange
offer, open market purchases, privately negotiated purchases or otherwise, or
(iv) at any time during a period of two (2) consecutive years, individuals who
at the beginning of such period constituted the Board of Directors of the
Company (the “Incumbent Directors”) shall cease for any reason to constitute at
least a majority thereof; provided, however, that any individual becoming a
director subsequent to the first day of such period whose election, or
nomination for election, by the Company’s stockholders was approved by a vote of
at least a majority of the Incumbent Directors shall be considered as though
such individual were an Incumbent Director, but excluding, for purposes of this
proviso, any such individual whose initial assumption of office occurs as a
result of an actual or threatened proxy contest with respect to election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person, in each case other than the management of
the Company or the Board, or (v) any other event shall occur that would be
required to be reported in response to Item 6(e) (or any successor provision) of
Schedule 14A or Regulation 14A promulgated under the Exchange Act.

 

3

--------------------------------------------------------------------------------


 

(d)           “Designated Officers” means certain officers of the Company
designated as such by the Board from time-to-time for purposes of receiving
payments and benefits under the Plan.

 

(e)           “Designated Officers Bonus Payment” means, in the case of a
Designated Officer, two annual bonus payments as calculated under, and payable
at the times contemplated in, the Company’s Senior Executive Bonus Plan or
Target Bonus Plan (each a “Bonus Plan”) in effect prior to the Change of Control
and adjusted as provided in the next sentence. In making the calculations under
the Bonus Plan, the Participant’s “Base Salary” (as defined therein) shall be
the annual rate in effect immediately prior to the date of Termination or the
effective date of the Change of Control, whichever is higher, and the applicable
“Bonus Factor” (as defined therein) in each case shall be 1.0 without regard to
the Company’s actual performance under the performance measures during the
measurement period.

 

(f)            “Key Employee” means an employee of the Company or any Subsidiary
whom the Committee designates by name as a participant in this Plan and who is
not an Officer.

 

(g)           “Officer” means an officer of the Company who is not a Designated
Officer.

 

(h)           “Participant” means a Designated Officer, Officer or Key Employee,
as the context requires.

 

(i)            “Severance Period” means (i) in the case of a Designated Officer,
a period of twenty-four (24) months following the date of Termination and (ii)
in the case of an Officer or a Key Employee, a period of twelve (12) months
following the date of Termination.

 

(j)            “Subsidiary” means any entity in which the Company, directly or
indirectly, possesses fifty percent (50%) or more of the total combined voting
power of all classes of stock.

 

(k)           “Termination for Cause” means a termination of a Participant’s
employment by the Company due to (i) the willful and continued failure of the
Participant to perform substantially the Participant’s duties with the Company
or one of its Affiliates (other than any such failure resulting from incapacity
due to physical or mental illness), after a written demand for substantial
performance is delivered to the Participant by the Board or the Chief Executive
Officer of the Company which specifically identifies the manner in which the

 

4

--------------------------------------------------------------------------------


 

Board or Chief Executive Officer believes that the Participant has not
substantially performed the Participant’s duties, or (ii) the conviction of a
felony.

 

For purposes of this definition, no act or failure to act on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Participant shall not be deemed to be a termination for
Cause unless and until there shall have been delivered to the Participant a copy
of a resolution duly adopted by the affirmative vote of not less than three
quarters of the entire membership of the Board at a meeting of the Board called
and held for such purpose (after reasonable notice is provided to the
Participant and the Participant is given an opportunity, together with counsel,
to be heard before the Board), finding that, in the good faith opinion of the
Board, the Participant is guilty of the conduct described in subparagraph (i) or
(ii) above, and specifying the particulars thereof in detail.

 

(l)            “Termination for Good Reason” means a termination of a
Participant’s employment by the Participant within 90 days following (i) the
assignment to the Participant of any duties inconsistent in any respect with the
Participant’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, or any other action by the
Company which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Participant, (ii) the
Company’s requiring the Participant to be based at any office or location other
than the location at which the Participant is based on the effective date of the
Change of Control or the Company’s requiring the Participant to travel on
Company business to a substantially greater extent than required immediately
prior to the effective date of the Change of Control, (iii) a reduction in the

 

5

--------------------------------------------------------------------------------


 

Participant’s annual base salary or participation level or opportunity in any
bonus or other incentive compensation plan or program of the Company, (iv) a
material reduction in the aggregate value of the pension and welfare benefits
provided to the Participant from those in effect on the effective date of the
Change of Control (other than a reduction which is proportionate to the
reductions applicable to other senior participants pursuant to a cost-saving
plan that includes all senior participants) or (v) a material breach of any
provision of this Plan by the Company.

 

For purposes of this definition, any good faith determination of “Good Reason”
made by the Participant shall be conclusive.

 

(m)          “Termination Without Cause” means any termination of the
Participant’s employment by the Company other than a Termination for Cause.

 

2.             Termination Payments. In the event of a Termination Without Cause
or a Termination for Good Reason (in either such case a “Termination”) before
the second anniversary of the effective date of any Change of Control, and in
addition to amounts payable and the periods of time during which benefits
continue to be provided under the 1984 Plan, the Company shall pay to the
Participant and provide him or her with the following:

 

(a)                                  a lump-sum cash payment in an amount equal
to salary payments for the number of months in the Severance Period applicable
to the Participant at the monthly rate in effect immediately prior to the date
of Termination or the effective date of the Change of Control, whichever is
higher; and

 

(b)                                  a lump-sum cash payment in an amount equal
to (i) in the case of a Designated Officer, the Designated Officers Bonus
Payment applicable to the Participant and (ii) in the case of an Officer or a
Key Employee, the Bonus Payment applicable to the Participant.

 

In addition, the Participant shall receive the lump-sum present cash value of
the following: (i) the additional pension benefits that would have accrued under
any pension benefit plan and supplemental pension plan maintained by the Company
if the Participant had remained in the employ of the Company for the Applicable
Period after the date of Termination, and (ii) the employee benefits (including,
but not limited to, coverage under any life insurance, medical,

 

6

--------------------------------------------------------------------------------


 

dental, disability and financial advisory arrangements or programs) to which the
Participant would have been entitled under all employee benefit plans, programs,
policies or arrangements maintained by the Company if the Participant had
remained in its employ for the Applicable Period after the date of Termination
(in each case, with respect to the preceding clauses (i) and (ii), on an
after-tax basis where such benefits if provided through the employee benefit
plan would not be taxable to the Participant). The amounts of any lump-sum
payments described in this Section 2 shall be determined and such payments shall
be made as soon as possible following the Participant’s Termination; provided,
however, that, to the extent necessary, in the good faith determination of the
Company, to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code), if the Participant is deemed to be a “specified employee”
for purposes of Section 409A of the Code, payment under this Plan shall be made
on the first business day following the date that is six (6) months after the
date of Termination.

 

3.             Nonexclusivity of Rights. Nothing in this Plan shall prevent or
limit any Participant’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliates and for
which the Participant may qualify, nor shall anything herein limit or otherwise
affect such rights as a Participant may have under any contract or agreement
with the Company or any of its affiliates. Amounts which are vested benefits or
which a Participant is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its affiliates at or subsequent to a Change of Control or Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Plan.

 

4.             Full Settlement. The Company’s obligation to make the payments
provided for in this Plan and otherwise to perform its obligations hereunder
shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against a Participant or
others. In no event shall a Participant be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Participant under any of the provisions of this Plan and such amounts shall not
be reduced whether or not the Participant obtains other employment. The Company
agrees to pay as incurred, to the full extent permitted by law, all legal fees
and expenses which the Participant may reasonably incur as a result of any
contest (regardless of the outcome thereof) by the Company, the Participant or
others of the validity or enforceability of, or liability under, any provision
of this

 

7

--------------------------------------------------------------------------------


 

Plan or any guarantee of performance hereof (including as a result of any
contest by the Participant about the amount of any payment pursuant to this
Plan), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 1274(d) of the Code.

 

5.             Certain Additional Payments. If any payments or benefits paid by
the Company pursuant to this Plan (“Plan Payments”) causes such payments and any
other payments (including those under the 1984 Plan) made in connection with a
Change of Control (collectively, the “Total Payments”) to be subject to the tax
(the “Excise Tax”) imposed by Section 4999 of the Code, the Company shall pay
the Participant an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Participant, after deduction of any Excise Tax paid or
payable (and not grossed-up under a similar provision of another plan or program
sponsored by the Company) on the Plan Payments and such other Total Payments and
any Federal, state and local income tax and Excise Tax upon the payment provided
for by this paragraph 5, shall be equal to the Plan Payments and such other
Total Payments. If any of such other Total Payments are subject to the Excise
Tax without regard to Plan Payments, a Gross-Up Payment shall be made, but shall
only be equal to the increase in the Excise Tax (plus any Federal, state and
local income tax and Excise Tax on such Gross-Up Payment) arising solely as a
result of Plan Payments, payments from the 1984 Plan and any other plan or
program of the Company not providing for Gross-Up payments.

 

For purpose of determining whether any of the payments described above will be
subject to the Excise Tax and the amount of such Excise Tax, (i) any other
payments or benefits received or to be received by the Executive in connection
with a Change of Control of the Company, whether payable pursuant to the terms
of this Plan or any other plan, arrangement or agreement with the Company, its
successors, any person whose actions result in a Change of Control of the
Company or any corporation affiliated (or which, as a result of the completion
of a transaction causing a Change of Control, will become affiliated) with the
Company within the meaning of Section 1504 of the Code, shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “excess parachute payments” within the meaning of Section 280G(b)(1) shall
be treated as subject to the Excise Tax, unless in the opinion of tax counsel
selected by the Company’s auditors and acceptable to the Participant the
payments (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code and are

 

8

--------------------------------------------------------------------------------


 

in excess of the base amount within the meaning of Section 280G(b)(3) of the
Code, or are otherwise not subject to the Excise Tax, (ii) the amount of the
payments that shall be treated as subject to the Excise Tax shall be equal to
the amount of excess parachute payments within the meaning of Section 280G(b)(1)
(after applying clause (i), above), and (iii) the value of any non-cash benefits
or any deferred payment or benefit shall be determined by the Company’s auditors
in accordance with the principles of Section 280G(d)(4) of the Code. For
purposes of determining the amount of the Gross-Up Payment, the Executive shall
be deemed to pay Federal income taxes at the highest marginal rate of Federal
income taxation in the relevant calendar year and state and local income taxes
at the highest marginal rate of taxation in the state and locality of the
Participant’s residence for the relevant calendar year, net of the maximum
reduction in Federal income taxes which could be obtained from deduction of such
state and local taxes. In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder at the time
of payment, the Participant shall repay to the Company at the time that the
amount of such reduction in Excise Tax is finally determined the portion of the
Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and Federal and state and local
income tax imposed on the Gross-Up Payment being repaid by the Participant if
such repayment results in a reduction in Excise Tax and/or a Federal and state
and local income tax deduction) plus interest on the amount of such repayment at
the rate provided in Section 1274(d) of the Code. In the event that the Excise
Tax is determined to exceed the amount taken into account hereunder at the time
of the Gross-Up Payment (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional Gross-Up Payment in respect to such excess) at
the time that the amount of such excess is finally determined.

 

6.             Successors. (a)    Benefits under this Plan are personal to the
Participant and without the prior written consent of the Company shall not be
assignable by the Participant otherwise than by will or the laws of descent and
distribution. This Plan shall inure to the benefit of and be enforceable by the
Participant’s legal representatives.

 

(b)           This Plan shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

 

(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business

 

9

--------------------------------------------------------------------------------


 

and/or assets of the Company to assume expressly and agree to perform this Plan
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Plan,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Plan by operation of law, or otherwise.

 

7.             Miscellaneous. (a)    This Plan shall be governed by and
construed in accordance with the laws of the State of Indiana, without reference
to principles of conflict of laws. The captions of this Plan are not part of the
provisions hereof and shall have no force or effect. This Plan may not be
amended or modified to reduce any Participant’s benefits otherwise than with the
written consent of the Participant or the Participant’s successor or legal
representative.

 

(b)           The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan.

 

(c)           The Company may withhold from any amounts payable under this Plan
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(d)           The Participant’s failure to insist upon strict compliance with
any provision of this Plan or the failure to assert any right the Participant
may have hereunder, including, without limitation, the right of the Participant
to terminate employment for Good Reason as defined in paragraph 1(l) of this
Plan, shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Plan.

 

(e)           All the foregoing severance and benefit arrangements shall be
communicated to each Participant in this Plan and shall be generally described
in filings with the Securities and Exchange Commission and to the shareholders
of the Company, all to the extent deemed necessary or desirable by the Company,
in order that each Participant shall be deemed to have continued his employment
with the Company hereafter in good faith reliance upon this Plan.

 

10

--------------------------------------------------------------------------------